DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4, 5, 8-11, 16, 17, 19, and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. Claims 1, 2, 4, 5, 8-11, and 21-23, the prior art does not disclose or reasonably suggest an optical communication package structure wherein the redistribution structure includes at least one bonding pad that is misalignment with a downward projection area of the via structure, in combination with the remaining limitations of the claims.
Re. Claims 16, 17, and 19, the prior art does not disclose or reasonably suggest a method for manufacturing an optical communication package structure wherein the redistribution structure includes at least one bonding pad that is misalignment with a downward projection area of the via structure, in combination with the remaining limitations of the claims.
Re. Claims 24-29, the prior art does not disclose or reasonably suggest an optical communication package structure wherein a bottom surface of the at least one bonding pad of the conductive structure is substantially coplanar with a top surface of the at least one via structure, in combination with the remaining limitations of the claims.
The most applicable prior art, Jo et al (US 9,158,081 B2) and Mastromatteo et al (US 6,110,825), addressed in the Office Action mailed 6/28/21, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        11/30/21